Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al, US 20140084456 A1.
Pertaining to claim 1,  Kang teaches ( see fig.48] for example) A semiconductor package, comprising: a first semiconductor die[C1];
 a second semiconductor die[C2] stacked on the first semiconductor die[C1], the second semiconductor die[C2] having a width smaller than a width of the first semiconductor die[C1] ( see para 0094);
 a third semiconductor die [C4] stacked on the second semiconductor die[C2], the third semiconductor die [C4] having a width smaller than the width of the first semiconductor die[C1] ; and 
a mold layer [600] covering side surfaces of the second and third semiconductor dies[C2 and C4] and a top surface of the first semiconductor die[C1], 
wherein the second semiconductor die [C2] includes a first through via[220], and 
the third semiconductor die[C4] comprises a first conductive pad[432 from fig22) contacting the first through via[220].
Pertaining to claim 3,  Kang teaches The semiconductor package of claim 1, wherein the first through via protrudes[220] outward from the second semiconductor die ( see fig8 with 220 protruding from C2).
Pertaining to claim 4,  Kang teaches The semiconductor package of claim 3, wherein an edge of the first through via[220] and the first conductive pad[432] are spaced apart from each other to define a void region therebetween.
Pertaining to claim 5,  Kang teaches The semiconductor package of claim 1, wherein the third semiconductor die [C4] does not have any through vias ( see fig28  for example).
Claim(s) 9-10,13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, US 20220028834 A1.
Pertaining to claim 9,  Kang teaches ( see figs 1-12) A semiconductor package, comprising: a first sub-semiconductor package [TO/T1] and a second sub-semiconductor package[T2], which are sequentially stacked, wherein:
the first sub-semiconductor package comprises a first redistribution structure[160], a first semiconductor die [130A] connected to the first redistribution structure[160], a first mold layer [140A] covering a side surface of the first semiconductor die [130A] and a top surface of the first redistribution structure[160], and a first mold via[120A] penetrating the first mold layer[140A],
the second sub-semiconductor package comprises a second redistribution structure[180], a second semiconductor die [130B] connected to the second redistribution structure[180], and a second mold layer[140B] covering a side surface of the second semiconductor die [130B] and a top surface of the second redistribution structure[180], and
the second redistribution structure [180] comprises a first redistribution pad[184/154] contacting the first mold via[120A].
Pertaining to claim 10,  Lee teaches ( see figs 1-12)The semiconductor package of claim 9, wherein the first semiconductor die[130A] comprises a first through-substrate via[136], and 
the second redistribution structure [180] further comprises a second redistribution pad[184/154] contacting the first through-substrate via[136].
Pertaining to claim 13, Lee teaches ( see figs 1-12)The semiconductor package of claim 9, wherein the first sub-semiconductor package [T1/T0] contacts the second sub-semiconductor package[T2].
Pertaining to claim 14,  Lee teaches ( see another embodiment  using fig.51) The semiconductor package of claim 9, wherein:
the first sub-semiconductor package further comprises:
inner connection terminals [374] provided between the first semiconductor die[500] and the first redistribution structure ( see equivalent  RDL  to 160 between the die 500 and 300] to connect them; and
an under-fill layer[UF] filling a space between the first semiconductor die[500] and the first redistribution structure[RDL equivalent to 160],
the first redistribution structure comprises a first redistribution pattern ( see pattern of the RDL from fig51), and
 the first redistribution pattern comprises a via portion[164v] and a line portion[164T] on the via portion, the via and line portions being connected to each other to form a unified structure.
Pertaining to claim 15,  Lee teaches ( see figs 1-12)The semiconductor package of claim 9, wherein: 
the first semiconductor die [130A] contacts the first redistribution structure[160], 
 the first redistribution structure[160] comprises a first redistribution pattern, and
the first redistribution pattern comprises a line portion[164t] and a via portion[164v] on the line portion[164t], the line[164t] and via [164v] portions being connected to each other to form a unified structure ( see fig6 for example).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al, US 20140084456 A1 in view of Tsai US 20200395295 A1.
Pertaining to claim 2,  Kang teaches the semiconductor package of claim 1,but is silent about  wherein the first through via has a first width and a first height, and a value given by dividing the first height by the first width is equal to or greater than 5.
However , in the same field of endeavor, Tsai teaches ( see fig 4E upside down for example) wherein the first through via [TSV 800] has a first width and a first height, and a value given by dividing the first height by the first width is between 2-15  which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)'.
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al, US 20140084456 A1 in view of Yu et al,  US 20210090993 A1.
Pertaining to claim 6  Kang teaches the semiconductor package of claim 1  wherein:
 the first through via has a first aspect ratio;
 the first semiconductor die comprises a second through via having a second aspect ratio; but silent about wherein the first aspect ratio is greater than the second aspect ratio. 
However , in the same field of endeavor, Yu teaches ( see fig 1J) a semiconductor package wherein the first through via[108] has a first aspect ratio;
 the first semiconductor die [110b] comprises a second through via [TV1] having a second aspect ratio; wherein the first aspect ratio is greater than the second aspect ratio ( para 0039 and fig1J).
in view of Yu,  the ordinary artisan would have recognized the  aspect ratio to be a result effective variable affecting  the height and width of the TSVs.  Thus, it would have been obvious to  choose the aspect ratio of each TSV since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US 20220028834 A1 in view of Yu et al,  US 20210090993 A1.

Pertaining to claim 12,  Lee  teaches The semiconductor package of claim 9, but is silent wherein the first mold via protrudes outward from the first mold layer.
However , in the same field of endeavor, Yu teaches ( see fig 1H) a semiconductor package wherein the first mold via [108] protrudes outward from the first mold layer[118]( see para 0044). In view of Yu,   it would have been obvious to one of ordinary skill in the art to incorporate the through- via structure of Yu in that of Lee for improved direct connection with through- vias  with other stack packages.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al, US 20140084456 A1 in view of Lee  et al,  US 20210050328 A1.
Pertaining to claim 8,  Kang teaches the semiconductor package of claim 1, wherein the first semiconductor die has a first thickness, 
the second semiconductor die has a second thickness, the third semiconductor die has a third thickness, but is silent about  the second thickness is larger than the first thickness and is smaller than the third thickness.
However , in the same field of endeavor, lee teaches ( see fig1) a semiconductor package  with a first [140] second[110/120] and  third[130] semiconductor chips  wherein the second thickness of chips[110/120 ] is larger than the first thickness[140] and is smaller than the third thickness[130]. ( see para 0036 and claim1)
 the first semiconductor die [110b] comprises a second through via [TV1] having a second aspect ratio; wherein the first aspect ratio is greater than the second aspect ratio ( para 0039 and fig1J).
in view of Lee ,it would have been obvious to choose different sizes of different stack chips  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US 20220028834 A1 in view of Chiou  et al,  US 20200294965 A1.
Pertaining to claim 11,  Lee teaches. The semiconductor package of claim 10, but is silent  wherein the first through-substrate via protrudes outward from the first semiconductor die
However , in the same field of endeavor, Chiou teaches wherein the first through-substrate via[122] protrudes outward from the first semiconductor die[120].
 In view of Chiou,   it would have been obvious to one of ordinary skill in the art to incorporate the TSV  structure of Chiou  in that of Lee for improved direct connection with TSVs  of other stack packages.


Allowable Subject Matter
Claim16-20 allowed.
Claim7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819